Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 15, 2018

The Court of Appeals hereby passes the following order:

A19D0164. JIMMY HILL v. THE STATE.

      On August 22, 2018, the trial court entered an order revoking Jimmy Hill’s
probation. Hill filed this application for discretionary appeal on October 25, 2018.
We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Hill filed his application 64 days after entry of
the order he seeks to appeal. His application is thus untimely, and it is hereby
DISMISSED for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/15/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.